Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-20-2002

Johnson v. Elk Lake Sch Dist
Precedential or Non-Precedential:

Docket 0-1549




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Johnson v. Elk Lake Sch Dist" (2002). 2002 Decisions. Paper 192.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/192


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                            No. 00-1549
                          ________________

                  BETSY SUE JOHNSON, Appellant

                                v.

            ELK LAKE SCHOOL DISTRICT; WAYNE STEVENS;
                      CHARLOTTE A. SLOCUM;
             SCHOOL BOARD ELK LAKE SCHOOL DISTRICT
             _______________________________________

         On Appeal From the United States District Court
             For the Middle District of Pennsylvania
                   (D.C. Civ. No. 96-cv-01471)
         District Judge: Honorable James F. McClure, Jr.
            _________________________________________

                    Argued: September 6, 2001

          Before: BECKER, Chief Judge, ALITO and BARRY,
                         Circuit Judges.

                  (Opinion filed March 1, 2002)
                   ___________________________

                      ORDER AMENDING OPINION
                   ___________________________

     The slip opinion filed March 1, 2002 in the above case is hereby
amended as
follows:

     1. On page 17, first full paragraph, line 13, add an "s" to the word
"text" and
change the word "is" to "are."

     2. On page 19, footnote 8, fourth line from the bottom, add a period
after the word
"etc."

                              BY THE COURT:



                                     /s/ Edward R. Becker
                              Chief Judge

DATED:   March 20, 2002
                            MEMORANDUM

DATE:     March 18, 2002

TO:       Carolyn Hicks, Case Manager

FROM:     Judge Becker

RE:       Betsy Sue Johnson v. Elk Lake School District
          No. 00-1549
          Opinion filed March 1, 2002


     Please file enclosed Unpublished Order Amending Opinion in the above
captioned case.



                              Sincerely,



                              Edward R. Becker

ERB:afr

      cc: Judge Alito
      Judge Barry
      Marcy Waldron
      Trish Coleman